Hayes, J.
(dissenting). I respectfully dissent and vote to affirm. Petitioners have cited no authority to support their contention that County Law § 214 (2) mandates publication of the local law in the same newspaper for two successive weeks. That statute requires “that any local law which is subject to a permissive referendum shall be published in [the] official newspapers at least once a week for two successive weeks” (County Law § 214 [2]). In my view, respondents complied with that statute by publishing the local law in one of the official newspapers one week and the other official newspaper the second week. As noted by Supreme Court, if the Legislature intended to require publication in all official newspapers for both weeks, it could have added “all” or “each” to the statutory provision to make it clear. In any event, there was substantial compliance with the statute because there was “some posting and publication to satisfy the statute” (Matter of D'Addario v McNab, 32 NY2d 84, 87). Present — Pigott, Jr., P.J., Hayes, Hurlbutt, Scudder and Burns, JJ.